Citation Nr: 1506210	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  09-10 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation for intervertebral disc syndrome of the right lower extremity in excess of 10 percent, prior to June 1, 2009. 

2.  Entitlement to an initial evaluation for intervertebral disc syndrome of the right lower extremity in excess of 40 percent, from June 1, 2009.

3.  Entitlement to an initial evaluation for intervertebral disc syndrome of the left lower extremity in excess of 10 percent, prior to June 1, 2009.

4.  Entitlement to an initial evaluation for intervertebral disc syndrome of the left lower extremity in excess of 40 percent, from June 1, 2009.

5.  Entitlement to an evaluation for degenerative joint disease of the lumbosacral spine with herniated nucleus pulposus in excess of 40 percent, prior to June 1, 2009.

6.  Entitlement to an evaluation for degenerative joint disease of the lumbosacral spine with herniated nucleus pulposus in excess of 60 percent, from June 1, 2009.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), prior to August 11, 2009.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to September 1992.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This rating decision granted service connection for intervertebral disc syndrome, right lower extremity, evaluated as 10 percent disabling, effective July 27, 2007.  The rating decision denied service connection for intervertebral disc syndrome, left lower extremity, and an evaluation in excess of 40 percent for degenerative joint disease of the lumbosacral spine with herniated nucleus pulposus.  

During the pendency of the appeal, an April 2012 rating decision assigned a 40 percent evaluation for the intervertebral disc syndrome, right lower extremity, effective June 1, 2009.  The rating decision granted service connection for intervertebral disc syndrome, left lower extremity, evaluated as 10 percent disabling from June 21, 2007, and as 40 percent disabling, effective June 1, 2009.  The rating decision assigned a 60 percent evaluation for degenerative joint disease of the lumbosacral spine with herniated nucleus pulposus, effective June 1, 2009.  

During a December 2014 hearing before the undersigned Veterans Law Judge, the Veteran raised the issue of entitlement to a TDIU.  The Veteran has been evaluated as 100 percent disabled since August 11, 2009.  As a result, the claim for a TDIU, prior to August 11, 2009, has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the TDIU issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

During the December 2014 hearing, the Veteran also requested equitable relief along with tax returns showing out of pocket expenditures prior to his 100 percent disability rating in 2013.  

The Board observes that it is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The authority to award equitable relief under Section 503(a) is solely within the discretion of the VA Secretary.  McCay v. Brown, 9 Vet. App. 183, 189 (1996); Suttmann v. Brown, 5 Vet. App. 127, 138 (1993); Darrow v. Derwinski, 2 Vet. App. 303, 306 (1992).  Thus, the Veteran is hereby advised that he is free to directly petition the Secretary of VA for the exercise of his discretionary authority to provide equitable relief under 38 U.S.C.A. § 503.  See 38 C.F.R. § 2.7 (2014). 

The issues of entitlement to an initial evaluation for intervertebral disc syndrome of the right lower extremity in excess of 40 percent, from June 1, 2009; entitlement to an initial evaluation for intervertebral disc syndrome of the left lower extremity in excess of 40 percent, from June 1, 2009; entitlement to an evaluation for degenerative joint disease of the lumbosacral spine with herniated nucleus pulposus in excess of  40 percent prior to June 1, 2009 and in excess of 60 percent from that date; and entitlement to a TDIU, prior to August 11, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical, and competent and credible lay, evidence of record demonstrates that, prior to June 1, 2009, the Veteran's intervertebral disc syndrome of the right lower extremity resulted in moderately severe incomplete paralysis but did not result in severe incomplete paralysis with marked muscular atrophy.  

2.  The competent medical, and competent and credible lay, evidence of record demonstrates that, prior to June 1, 2009, the Veteran's intervertebral disc syndrome of the left lower extremity resulted in moderately severe incomplete paralysis but did not result in severe incomplete paralysis with marked muscular atrophy.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 40 percent, but not higher, for intervertebral disc syndrome of the right lower extremity, prior to June 1, 2009, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2014).

2.  The criteria for an initial evaluation of 40 percent, but not higher, for intervertebral disc syndrome of the left lower extremity, prior to June 1, 2009, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The current appeal arises from the Veteran's disagreements with the initial evaluations assigned following grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the duty to assist, the claim's file contains VA medical records, private medical records, VA examination reports and the transcript of the December 2014 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  The medical records to be obtained by the remand section, below, do not include any records dated prior to June 1, 2009, and therefore would not be relevant to the issues decided in this decision.

A VA examination was conducted in February 2008.  Although the VA examination report does not state that the examiner reviewed the Veteran's claims file or medical records, the evaluation did assess the current levels of the Veteran's intervertebral disc syndrome of the right and left lower extremities.  The examiner considered the Veteran's medical history, including his lay reports of his symptomatology; described the Veteran's disabilities in sufficient detail; and fully described the functional effects caused by the Veteran's disabilities.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Legal Analysis

The Veteran contends that his intervertebral disc syndrome of the right lower extremity and left lower extremity should each be evaluated as 40 percent disabling, prior to June 1, 2009.  He asserts that a June 2009 private medical report from N.E.A., M.D., on which the 40 percent evaluations are based in fact relies on and refers to findings in a June 2007 MRI report.  The Veteran states that his symptoms were consistent and unchanged during the period prior to the June 1, 2009, effective date of the 40 percent evaluations.  

The Rating Schedule provides that moderate incomplete paralysis of the sciatic nerve warrants a 20 percent evaluation.  Moderately severe incomplete paralysis of the sciatic nerve warrants a 40 percent evaluation.  Severe incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation.  Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a.

Based on a thorough review of the evidence, the Board finds that the evidence supports 40 percent initial disability evaluations for intervertebral disc syndrome of the right lower extremity and left lower extremity, prior to June 1, 2009.  The preponderance of the evidence is against initial disability evaluations in excess of 40 percent for intervertebral disc syndrome of the right lower extremity and left lower extremity, prior to June 1, 2009. 

The June 1, 2009, report from Dr. N. E. A. relates that he had seen the Veteran since November 2005 for low back pain.  He stated that the Veteran's lumbar radiculopathy was the most likely cause of the Veteran's lower extremities' severe incomplete paralysis of foot movements, including numbness and pain.  Based on a June 21, 2007, private MRI, the Veteran had bilateral L2 and L4 radiculopathy that would cause pain and numbness in both lower extremities.  

In addition, a March 2009 addendum to the actual June 2007 MRI report provides that its findings represented significant ankylosis/spondylosis from L2 through S1, worst at L3-L4 where prominent osteophytes were seen anteriorly.  

The Board also finds it significant that the Veteran offered credible testimony during the hearing that his symptoms were as severe before June 1, 2009, as after.  He is competent to so testify.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

The Board finds that the foregoing evidence shows that the Veteran's intervertebral disc syndrome of the lower extremities was moderately severe.  Thus, the evidence supports 40 percent initial disability evaluations for intervertebral disc syndrome of the right lower extremity and left lower extremity, prior to June 1, 2009. 

The record before the Board, which includes VA and private treatment records and the February 2008 VA examination report, simply do not reflect severe incomplete paralysis, with marked muscular atrophy, of either sciatic nerve prior to June 1, 2009.  Thus, initial disability evaluations in excess of 40 percent are not warranted for either disability, prior to June 1, 2009. 

The Board is aware of the Veteran's credible complaints of symptoms prior to June 1, 2009.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is not, however, competent to identify a specific level of disability of any disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence concerning the nature and extent of the Veteran's service-connected intervertebral disc syndrome of the right lower extremity and left lower extremity has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which this disability is evaluated.  The observable symptoms that the Veteran describes simply do not satisfy the criteria for initial evaluations in excess of 40 percent, prior to June 1, 2009.  As noted above, the evidence simply does not show that the Veteran's disabilities warrant initial evaluations in excess of 40 percent, prior to June 1, 2009, under the relevant diagnostic criteria.  

Additionally, the record contains no indication that the rating criteria are inadequate to rate the Veteran's disabilities.  The discussion above reflects that the Veteran's symptoms are contemplated by the applicable rating criteria.  The evidence shows that the Veteran's disability results in incomplete paralysis of the sciatic nerve, which is addressed by the Rating Schedule.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluations are adequate, and no referral for an extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the evidence demonstrates that the Veteran is entitled to 40 percent initial evaluations for intervertebral disc syndrome of the right lower extremity and left lower extremity, prior to June 1, 2009.  The preponderance of the evidence demonstrates that the Veteran is not entitled to initial evaluations in excess of 40 percent for intervertebral disc syndrome of the right lower extremity and left lower extremity, prior to June 1, 2009.  Thus, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial evaluation of 40 percent for intervertebral disc syndrome of the right lower extremity, but not higher, prior to June 1, 2009, is granted, subject to the rules and regulations governing the award of monetary benefits.  

An initial evaluation of 40 percent for intervertebral disc syndrome of the left lower extremity, but not higher, prior to June 1, 2009, is granted, subject to the rules and regulations governing the award of monetary benefits.  


REMAND

As noted above in the Introduction, the evidence raises a claim for a TDIU, prior to August 11, 2009, which has not been addressed by the RO.  See Rice, supra.  In addition to the development directed below, appropriate notice should be provided to the Veteran. 

The claim for a TDIU, prior to August 11, 2009, is inextricably intertwined with the remaining issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

During the December 2014 hearing, the Veteran stated that he regularly went to the Fort Detrick, Maryland, Community Based Outpatient Clinic (CBOC) for relevant medical care, including as recently as in November 2014.  He also received relevant medical treatment at the Martinsburg, West Virginia, VA Medical Center (VAMC).  

A review of the Veteran's VA claims file and eFolders reveals that the most recent VA treatment record is dated February 11, 2014.  Thus, it appears that there exist records of relevant VA treatment that have not been associated with the record before the Board.  All pertinent records must be obtained on remand.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

During the December 2014, the Veteran also testified that he had ankylosis of the spine after walking about 50 to 100 feet.  Similarly, the June 1, 2009, report from Dr. N.E.A. relates that, based on the Veteran's MRI findings, it was likely that there was an unfavorable ankylosis of the entire thoracolumbar spine.  

The most recent VA examination of the Veteran's service-connected degenerative joint disease of the lumbosacral spine with herniated nucleus pulposus, and intervertebral disc syndrome of each lower extremity, was conducted in December 2011.  The examination found that the Veteran had no additional loss of spine motion after repetitive-use testing.  

Therefore, due to the passage of time and the Veteran's assertions of worsening, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the service-connected degenerative joint disease of the lumbosacral spine with herniated nucleus pulposus and intervertebral disc syndrome of each lower extremity on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative a letter that notifies him of the information and evidence required for a TDIU, prior to August 11, 2009.  

2.  Obtain and associate with the record copies of all treatment records from the Fort Detrick, Maryland, CBOC and the Martinsburg, West Virginia, VAMC dated after February 11, 2014.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of the Veteran's intervertebral disc syndrome of the right lower extremity, intervertebral disc syndrome of the left lower extremity and degenerative joint disease of the lumbosacral spine with herniated nucleus pulposus.  The claims file and copies of all relevant records from the Veteran's eFolders must be made available to the examiner.  

Based on the examination and review of the record, the examiner should address the following:  

(a)  for each lower extremity, identify the degree of paralysis (e.g., moderately severe or severe).  

(b)  address whether the Veteran has ankylosis of the spine after use or repetitive motion and if so, approximate date of onset.  

(c)  Comment on the functional impairment caused solely by the Veteran's service-connected spine and lower extremity disabilities for the period prior to August 11, 2009 and offer an opinion as to whether those service-connected disabilities combine to prevent him from securing or maintaining all forms of substantially gainful employment consistent with his education and past work experience.

A complete rationale for all opinions expressed must be provided. 

4.  Then, the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.

5.  Then, after adjudication of any intertwined issues, adjudicate the issue of entitlement to a TDIU, prior to August 11, 2009.  Notice of the determination and the Veteran's appellate rights should be provided to the Veteran and his representative.  If the benefit sought is denied, the Veteran and his representative should be provided a statement of the case and afforded an appropriate period to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


